DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 9 and 16, as amended, each recite a limitation requiring an action to “determine that a first instance of a virtual machine on a first host computing is paused wherein the determination occurs prior to connecting the virtual machine to a virtual network” (Emphasis added by the examiner).
The specification as filed does not contain proper support for such a teaching. The newly amended claim explicitly requires that prior to an instance of a virtual machine being connected to a virtual network, a determination must be made that the instance is paused due to an error associated with connection to an internal storage device of the host computing device on which the instance resides. The examiner could find no teaching of such a determination being made prior to connection to a virtual network. The examiner notes that applicant’s representative has provided no indication of the supporting description relied upon for the amendments to the claims.
The specification addresses actions performed prior to connecting virtual machines to a virtual network in only two places in the specification: paragraph 0008 and paragraphs 0017-0018. The language of paragraph 0008 and paragraphs 0017-0018 is nearly identical, though it is noted that the latter paragraphs disclose connection of a virtual machine monitor rather than a virtual machine itself. Paragraph 0008 is reproduced below:
“In certain virtual networks (e.g., VLAN), virtual machines (VMs) may get paused due to, for example, input/output (I/O) when the virtual machines lose access to storage. Specifically, in some instances, it may be useful to, for example, automatically configure and test the VMs for network connectivity and/or other requirements prior to runtime. For example, in some embodiments, when logically attaching the VMs to, for example, the virtual networks (e.g., VLAN), agents or other administrators within the network may make a number of assumptions, 
administrators may further assume that any maximum transmission unit (MTU) requirements include proper connectivity paths, that all application connectivity defined by transmission control protocol (TCP)/user datagram protocol (UDP) includes proper ports, and further that the network 102 is capable of supplying the desired bandwidth rate and connectivity quality. In certain embodiments, if any of the aforementioned assumptions are incorrect, the error may not become apparent until network connectivity untimely fails, such as a runtime of the VMs. It may be thus useful to provide techniques to test the connectivity retirements prior to connecting the VMs to the virtual network (e.g., VLAN), and to periodically check the connectivity state thereafter.”
	It is noted that the only teachings regarding actions to occur prior to connecting a virtual machine to a virtual network are to configure and test VMs for network connectivity and/or other requirements prior to runtime. The specification then explicitly discloses assumptions that agents or administrators make when attaching VMs to virtual networks: host computing devices include network connectivity to each other, virtual networks are properly defined on the external and/or physical network, MTU requirements include proper connectivity paths, all application connectivity defined by TCP/UDP includes proper ports, and that the network can supply desired bandwidth rate and connectivity quality. The specification then notes if any of 
	It is clear, then, from reading the specification paragraphs that there is no supporting disclosure for a limitation that requires determining that a virtual machine is paused due to an error connecting to an internal storage device of the machine on which the VM is hosted. Indeed, the specification only contemplates testing network connectivity amongst host machines and determining that network configuration settings are correct prior to actually running a VM. 
There is no mention of a VM pause or detection thereof, no mention of connection of a VM to storage within the host computing device, and indeed no indication that a VM will ever be paused prior to runtime. Further, it is unclear, based on the plain meaning of the claim term “paused” how a virtual machine could in fact be paused prior to runtime. The plain meaning of the term requires that a VM being running in order for it to be paused. The remaining limitations of the claim make clear that in response to the determination, a second instance of the virtual machine will be instantiated on a second host device and the first instance will be stopped. Again, the very concept of stopping a first instance requires that the instance be running and thus directly contradicts the idea that this is being performed prior to runtime. The determination of a paused virtual machine does not appear to even be connected to the network connectivity testing disclosed as performed prior to connecting a virtual machine to a virtual network.

	The amended limitations thus represent impermissible new matter and the claims are rejected. The dependent claims inherit all deficiencies of their based claims and are likewise rejected. Applicant may obviate the rejection by pointing to any clear support in the specification for the amended limitations or, alternatively, amending the claims to comport with that disclosed by the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113